 


113 HR 4663 IH: Protect Patient Access and Promote Hospital Efficiency Act
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4663 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2014 
Mrs. Black (for herself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to permit certain nurse practitioners, clinical nurse specialists, physician assistants, and certified nurse-midwives to provide certain certifications with respect to inpatient hospital services under the Medicare program. 
 
 
1.Short titleThis Act may be cited as the Protect Patient Access and Promote Hospital Efficiency Act. 
2.Permitting certain nurse practitioners, clinical nurse specialists, physician assistants, and certified nurse-midwives to provide certain certifications with respect to inpatient hospital services under the Medicare program 
(a)In generalSection 1814(a)(3) of the Social Security Act (42 U.S.C. 1395f(a)(3)) is amended by inserting (or, in the case of such inpatient hospital services ordered by a nurse practitioner, clinical nurse specialist, physician assistant (as such terms are defined in section 1861(aa)(5)), or a certified nurse-midwife (as such term is defined in section 1861(gg)) who is privileged and credentialed at the hospital at which such services are to be furnished, the nurse practitioner, clinical nurse specialist, physician assistant, or certified nurse-midwife) after a physician. 
(b)No effect on State scope of practice lawNothing in this section, including the amendment made by this section, shall be construed as, or have the effect of, changing any State scope of practice law for any health care professional.  
 
